DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin (US 2015/0045988) in view of Katayama (US 2010/0318258).

As per claim 1, Gusikhin teaches a setting assist system of a straddle vehicle ([0007] “motorcycle”) configured to change a plurality of vehicle body setting which relate to a traveling function of a vehicle body and affect a traveling behavior of the vehicle body ([0013] “Settings 115 may include virtually any information concerning a setting in a vehicle” and [0030] “prediction of an operator’s preferred throttle map” [0045] “various controllers and/or actuators in a vehicle such as a controller of seat positions, minor positions, a transmission controller, a controller of environmental settings, etc”), 

A plurality of sensor configured to detect ([0046]) driving operation information relating to a driving operation performed by a rider (105, Fig. 1, [0009] “The computer 105 is generally configured for communications on a controller area network (CAN) bus or the like. Via the CAN bus and/or other mechanisms [] the computer 105 [] receive messages from the various devices, e.g., controllers, actuators, sensors, etc., including data collectors 120.”); 
 
A memory which contains setting rules defining the setting information to be created, the setting rules being defined so that the vehicle body settings are associated with each other ([0030] “classifier 140 may take a number of factors into account for selecting a model 210, e.g., translating throttle settings 115 may include profile data 150 such as parameters for driver preferences, and could also include context parameters such as driving conditions (e.g., estimated coefficient of friction) as mentioned above.  Further, context parameters relevant to a translation model 210 could include vehicle data 145 concerning vehicle features such as pedal pressure and the horizontal distance from the pedal to the steering wheels.  Inclusion of these features in the as input to a classifier 140 allows for prediction of an operator’s preferred throttle map for a specific value that the operator may use, e.g., a specific vehicle in a fleet or car-share group.” And [0008] “the memory generally storing program instructions including a classifier module 135 and a predictor module 140, as well as collected data 110, vehicle data 145, and profile data 150, which in turn may be used to generate settings data 1154 that may be provided to a vehicle computer 105”)

The memory further contains the learning content therein ([0008] “the memory generally storing program instructions including [] collected data 110, vehicle data 145, and profile data 150, which in turn may be used to generate settings data 1154 that may be provided to a vehicle computer 105” see also [0032])

The creating section creates the setting information respectively relating to each of the vehicle body settings based on the learning content and the setting rules ([0014] “translations may be utilized so that collected data 110 and/or setting data 115 from a first vehicle may be transformed to settings data 115 for an operator in a second vehicle” [0018] “The predictor module 135 may further include classifiers 140, which use may include models such as neural networks that accept as input vehicle data 145, profile data 150, as well as collected data 110 and historical settings data 115, to determine data for use by the predictor module 135 with respect to generating new settings 115 for an operator for a particular vehicle” [0045] “various controllers and/or actuators in a vehicle such as a controller of seat positions, minor positions, a transmission controller, a controller of environmental settings, etc” [0009-0011]),

A processor configured to implement (105, Fig. 1):
a learning section which learns a trend of the driving operation performed by the rider, based on the driving operation information received by the receiving section (105, Fig. 1, [0026] “could be estimated by a computer 105 in a vehicle and the estimate may be used to automatically change the throttle map to meet the driver's preferences, etc.”); 
            the trend of the driving operation is a driving habit or preference of the rider (105, Fig. 1, [0026] “could be estimated by a computer 105 in a vehicle and the estimate may be used to automatically change the throttle map to meet the driver's preferences, etc.”);
a creating section which creates setting information relating to the vehicle body setting based on a learning content obtained by learning by the learning section (105, Fig. 1, [0032] “With user initiated learning, in contrast, an operator may request a parameter change, e.g., "make the throttle more sensitive at low speeds," whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.”); and 

an output device which outputs the setting information created by the creating section (105, Fig. 1, [0032] “whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.” “touchscreen”),

the output device a display device ([0032] “touchscreen”).  

Gushikin does not explicitly disclose that the output device is a voice output device.  However, in a related invention Katayama teaches the utilization of a sound emitting device such as a buzzer or speaker for relaying information ([0073]).  It would have been obvious to modify Gushikin with an audio output to apprise a driver of a vehicle of a condition without requiring their eyes to be distracted from their driving environment in order to prevent unnecessary peril to the driver.

Gushikhin does not explicitly disclose that the learning section learns the trend of the driving operation and the creating section creates the setting information when a predetermined condition is met during traveling of the vehicle, while the learning section is prohibited from learning the trend of the driving operation and the creating section is prohibited from creating the setting information when another condition is met during traveling of the vehicle.  However, in a related invention, Katayama teaches the utilization of a manual switch by which a driver may indicate a desire to store situation data of the vehicle or cancel a potential storage of such data based upon the driver’s judgment ([0024-0025] and [0074] – the predetermined condition being the input received from the manual switch 5, if no data is being learned, the creating section cannot create setting information) .  It would have been obvious to modify Gushikhin with the ability to learn a trend and create setting information thereupon when a predetermined condition is met and not when another condition is met such that when a is being utilized for traveling from an origin to destination, it will learn a trend of data when appropriate and not include irrelevant data which may be caused by a stop in motion during the traveling of the vehicle in order to filter out unnecessary noise and prevent an undesirable influence on the vehicle control systems based upon the inclusion of superfluous information..   

Gushikhin does not explicitly disclose that a trend is learned.  However, Gushikhin teaches a mapping of a sensed data ([0014]) which appears to be equivalent to the concept of learning a trend.  It would have been obvious to modify Gusikhin with the ability to learn a trend from the sensed data in order to identify preferences based off of real-time collected data so as to provide a user with an optimally configured vehicle during the operation thereof.

As per claim 2, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, further comprising an input device configured to receive an evaluation for the setting information ([0032] “and then a vehicle operator may be surveyed, e.g., using an application on a mobile device, using a human-machine interface, e.g., a touchscreen, in a vehicle, etc., to determine whether the operator likes or dislikes the change”), the evaluation being input by the rider ([0032] “and then a vehicle operator may be surveyed, e.g., using an application on a mobile device, using a human-machine interface, e.g., a touchscreen, in a vehicle, etc., to determine whether the operator likes or dislikes the change”)

wherein the input device is a switch ([0032] “human-machine interface, e.g., a thouchscreen, in a vehicle, etc.”) or a voice input device ([0035] “stored for voice recognition”  “When a user speaks to the SCC … picked up by a microphone data collector 120 that further modifies the sound before it is digitized”), 

wherein the learning section learns a trend of the evaluation input by the rider ([0032]), and 

wherein the creating section creates the setting information based on the learning content including the learned trend of the evaluation command ([0032] “computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.”).  

As per claim 3, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the plurality of sensors are further configured to detect external information other than the driving operation information ([0044] “the server 130 sends the settings 115 determined in the step 415 to the vehicle computer 105”), and wherein the creating section creates the setting information based on the learning content and the external information ([0045] “115 transmitted in the block 420 are applied in a vehicle, e.g., a vehicle computer 105 may send instructions via a CAN bus to various controllers and/or actuators in a vehicle such as a controller of seat positions, minor positions, a transmission controller, a controller of environmental settings, etc”).  


As per claim 5, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, further comprising an input device configured to receive a learning command directing learning of the trend of the driving operation performed by the rider, 

wherein the input device is a switch ([0032] “human-machine interface, e.g., a thouchscreen, in a vehicle, etc.”) or a voice input device ([0035] “stored for voice recognition”  “When a user speaks to the SCC … picked up by a microphone data collector 120 that further modifies the sound before it is digitized”), 

and wherein the learning section is configured to determine whether or not to perform the learning, in response to the learning command received by the input device ([0042], [0046], [0032] “and then a vehicle operator may be surveyed, e.g., using an application on a mobile device, using a human-machine interface, e.g., a touchscreen, in a vehicle, etc., to determine whether the operator likes or dislikes the change”).  

As per claim 6, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the output device is further configured to notify the rider of a change in the vehicle body setting ([0032] “an operator may request a parameter change, e.g., "make the throttle more sensitive at low speeds," whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes”).  

As per claim 7, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the creating section stores the setting information previously created, and creates change information ([0008] “vehicle computers 105 are each disposed in a vehicle, and each includes one or more processors as well as at least one memory that stores collected data 110 concerning an operator's use of the vehicle, along with settings data 115 concerning vehicle settings preferred by and/or beneficial for a vehicle operator.”), indicating a change from the setting information previously created, and wherein the output device outputs the setting information and the changed information which have been created by the creating section ([0032]).  

As per claim 8, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1,: 

Wherein the memory further stores identification information so that the learning content corresponds to the predetermined information ([0008] “vehicle computers 105 are each disposed in a vehicle, and each includes one or more processors as well as at least one memory that stores collected data 110 concerning an operator's use of the vehicle, along with settings data 115 concerning vehicle settings preferred by and/or beneficial for a vehicle operator.” and [0033]), 
wherein the learning section obtains the learning content from the memory section based on the identification information attached to the driving operation information ([0051]), and 
learns the trend of the driving operation performed by the rider, based on the obtained learning content the driving operation information ([0032]).  

As per claim 9, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the processor is disposed remotely from the straddle vehicle body ([0047] “the server”), and wherein the processor receives the driving operation information sent from a wireless communication device which is provided at the vehicle body ([0046] and [0016]).  


As per claim 12, Applicant recites a setting assist method having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale as applicable mutatis mutandis.


As per claim 14, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the learning section learns the trend of the driving operation based on an answer to a question, the answer being input by the rider in advance ([0032]).  


As per claim 20, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the vehicle body settings include a setting associated with a power behavior of an engine of the vehicle ([0026-27]) and a setting associated with the traveling behavior of the vehicle body ([0019] “Vehicle data 145 generally includes data relating to parameters in a vehicle. Such parameters may include a variety of data relating to vehicle dimensions, possible configurations, etc. For example, data 145 pertaining to a particular vehicle make and model may specify a height of a vehicle roof, a vehicle length and width, a vehicle weight, information about a vehicle transmission, information about a vehicle engine”).

As per claim 21, Gusikhin teaches the setting assist method of the straddle vehicle according to claim 1, wherein the setting information includes information associated with a suspension of the vehicle and a setting of a geometry of the vehicle body ([0014] “braking” and [0019] “Vehicle data 145 generally includes data relating to parameters in a vehicle. Such parameters may include a variety of data relating to vehicle dimensions, possible configurations, etc. For example, data 145 pertaining to a particular vehicle make and model may specify a height of a vehicle roof, a vehicle length and width, a vehicle weight, information about a vehicle transmission, information about a vehicle engine”).  

As per claim 22, Applicant recites a system having essentially the same limitations as those of claim 1 rejected supra.  Accordingly the rationale provided supra has been applied mutatis mutandis to the instant claim.  It is noted that the instant claim is broader in scope as the language “during traveling of the vehicle, while the learning section is prohibited from learning the trend of the driving operation and the creating section is prohibited from creating the setting information when another condition is met during traveling of the vehicle.”  Thus, the rejection supra is applicable instantly.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin (US 2015/0045988) in view of Katayama (US 2010/0318258).as applied to claims 1 and 12 respectively above (“Gusikhin”), and further in view of Akatsuka (2018/0009473).

As per claim 13, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body.   Gusikhin does not explicltly disclose that the wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body.  However, in a related invention, Akatsuka teaches a determination of yaw, roll, and lateral vehicle dynamics during running of the vehicle ([0028]).  It would have been obvious to modify Gusikhin wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body in order to make it possible for the driver of the vehicle to perform comfortable steering operation and to easily operate the steering apparatus of the vehicle.  


Response to Arguments
Applicant's arguments filed July 26, 2022 (“Remarks”) have been fully considered but they are not persuasive. 
35 U.S.C. § 103 Rejection of Claims 1, 12, and 19

Claim 1 has been amended to incorporate an intended use wherein vehicle body settings “affect a traveling behavior of the vehicle body” as well as to include a memory for carrying out the claimed processes and affiliating a setting rules with vehicle body settings and learning content.  Applicant alleges “Gusikhin fails to disclose or suggest a plurality of vehicle body settings that are associated with each other and affect a traveling behavior of the vehicle body, in combination with the remaining features of claim 1.”  Remarks 11.  As indicated by the 35 U.S.C. § 103 rejection supra, Gusikhin in view of Katayama do teach the newly amended claim language.  

As disclosed, the claimed vehicle body settings include “settings associated with the power behavior of the engine E such as control parameters of the engine E and setting associated with the traveling behavior of the vehicle body 3” and that such setting are those “which affect a traveling behavior”.  Specification ¶ 0038.  This concept is taught by Gusikhin in that at least the throttle mapping will include information that will impact vehicle body traveling behavior such as acceleration events that may allow for a vehicle operator to feel a powerful launch or a gradual launch. Gusikhin ¶ 0027.  Gusikhin further teaches a number of setting which may additionally impact the traveling behavior of a vehicle such as those involving the transmission, shifting of the transmission, steering, tire pressure, sway control.  ¶¶ 0125 and 0139-0147.  
The Applicant has relied upon conclusory allegations that the applied references do not teach the pending claim language or intended uses thereof.  However, the newly amended language does not appear to be accorded with any particular meaning distinguishing it from the applied prior art.  Thus, without additional arguments, it is unclear how the inclusion of the broad limitations “associated with each other” or “affect a traveling behavior of the vehicle body” are intended to separate the scope of the pending claim from the applied prior art.  
Accordingly, the Applicant’s remarks are not persuasive and the rejection of claim 1 is rendered final.  
35 U.S.C. § 103 Rejection of Claims 2-3, 5-9, 13-14, and 20-21
As applicant has not presented any independent rationale in favor of patentability of dependent claims 2-3, 5-9, and 13-14, the rejection of these claims is likewise rendered final.



35 U.S.C. § 103 Rejection of Claims 12 and 22
As claims 12 and 22 are directed toward essentially the same subject matter as claim 1, these claims are likewise finally rejected.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663